Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-7,9,12 and 14 objected to because of the following informalities:  The wording used for the claims "wherein the determining comprises determining…" is unclear. The examiner suggests the wording to be changed to "where in the determining further comprises: determining..." for better clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Regarding Claim 1 and 11, the applicant discloses the following: “determining that the image depicts a viewer or act not authorized for the sensitive content” giving two different interpretation of:
Determining that the image depicts either a viewer OR An act not authorized for the sensitive content.
Determining that the image depicts either a viewer not authorized for the sensitive content, OR an act not authorized for the sensitive content. 
Therefore, it is indefinite to which interpretation the applicant is disclosing in this application. Dependent claims (2-10 and 12-15) being dependent on their respective independent claims are therefore rejected under the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US10936748 .

Regarding Claim 1, Hadsall discloses A computer-implemented method comprising: 
receiving an image of a field of view from which a display screen can be observed, the image captured while the display screen presents sensitive content; (Col 13 lines 31-43)
determining that the image depicts a viewer or act not authorized for the sensitive content; (Col 13 lines 40-43 Examiner Notation (E.N.) One or more processors are used to determine from the image data collected, if there is a potential eavesdropper or if an unauthorized user is viewing the display screen.)
and in response to the determining, initiating a security action. (Col 13 lines 43-48)

Regarding Claim 2, Hadsall discloses the method of claim 1, Hadsell further discloses wherein the receiving comprises receiving the image from a camera associated with a same computing device as the display screen. (Col 3 lines 58-63).

Regarding Claim 3, Hadsall discloses the method of claim 1, Hadsell further discloses determining that the display screen is presenting or will present the sensitive content; and in response to the determining that the display screen is presenting or will present the sensitive content, triggering capture of the image. (Col 4 lines 55-67 and Col 5 lines 1-5 E.N. When a sensitive data is recognized and displayed, a biometric detection service application is launched which is used to capture a digital image upon detecting an unauthorized user.)

Regarding Claim 4, Hadsall discloses the method of claim 1, Hadsell further discloses wherein the determining comprises determining if multiple viewers are looking at the display screen. (Col 16 lines 19-26).

Regarding Claim 10, Hadsall discloses the method of claim 1, Hadsell further discloses wherein the security action comprises at least one of locking a room that includes the display screen, sending notification to a provider of the sensitive content or to a monitoring service, removing the sensitive content from the display screen, turning off the display screen, displaying alternative content on the display screen, closing a window ee&Hayes 16 AttorneyDocket No. S367-0002USdisplaying the sensitive content, deploying security personnel, or capturing information about other devices in proximity to the display screen. (Figure 11 Element 1110 E.N. Upon determining that multiple people are looking at display, the screen blur or masks the sensitive content that is being displayed.)
Regarding Claim 11, Hadsall discloses A system comprising: a processor; a display screen communicatively coupled to the processor; (Col 2 lines 10-25)
a camera configured to capture an image of a field of view from which the display screen can be observed; (Col 3 lines 58-63)
and programming instructions configured to be executed by the processor to perform operations including: (Col 3 lines 46-50)
receiving the image from the camera, the image captured while the display screen presents sensitive content, (Col 13 lines 31-43)
determining that the image depicts a viewer or act not authorized for the sensitive content, (Col 13 lines 40-43 Examiner Notation (E.N.) One or more processors are used to determine from the image data collected, if there is a potential eavesdropper or unauthorized user is viewing the display screen.)
and in response to the determining, initiating a security action. (Col 13 lines 43-48)

Regarding Claim 12, Hadsall discloses the system of claim 11, Hadsell further discloses wherein the determining comprises one or more of: determining if multiple viewers are looking at the display screen; determining that the image depicts an unmanned aerial vehicle; or determining that a viewer of the display screen is capturing an image of the display screen. (Col 16 lines 19-26).

Regarding Claim 15, Hadsall discloses the system of claim 11, Hadsell further discloses wherein the security action comprises at least one of locking a room that includes the display screen, sending notification to a provider of the sensitive content or to a monitoring service, removing the sensitive content from the display screen, turning off the display screen, displaying alternative content on the display screen, closing a window displaying the sensitive content, deploying security personnel, or capturing information about other devices in proximity to the display screen. (Figure 11 Element 1110 E.N. Upon determining that multiple people are looking at display, the screen blur or masks the sensitive content that is being displayed.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hadsall (US10936748) in view of Liu (CN109766732A).

Regarding Claim 5, Hadsall discloses the method of claim 1. Hadsall does not but in related art, Liu teaches: wherein the determining comprises determining that the image depicts an unmanned aerial vehicle. (Paragraph [0014] E.N. When the image processing module identifies a camera device (such as a UAV which contains a camera), the display screen is also turned off)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Hadsall to incorporate the teachings of Liu because Hadsall fails to explicitly disclose using a camera to identify camera devices which is taught by Liu. Incorporating the teachings of Liu to Hadsall allows for the camera to determine if a device containing a camera is looking/eavesdropping at the user’s screen in an unauthorized manner. 
Regarding Claim 6, Hadsall discloses the method of claim 1. Hadsall does not but in related art, Liu teaches: wherein the determining comprises determining that a viewer of the display screen is capturing an image of the display screen. (Paragraph [0014] E.N. When the image processing module identifies a camera device, the display screen is also turned off)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Hadsall to incorporate the teachings of Liu because Hadsall fails to explicitly disclose using a camera to identify camera devices which is taught by Liu. Incorporating the teachings of Liu to Hadsall allows for the camera to determine if a device containing a camera is looking/eavesdropping at the user’s screen in an unauthorized manner. 

Claim(s) 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hadsall (US10936748) in view of Cherenkov (WO2015122789).

Regarding Claim 7, Hadsall discloses the method of claim 1. Hadsall does not but in related art, Cherenkov teaches: wherein the determining is based on a machine learning model for the field of view. (Paragraph [0037] E.N. A machine learning algorithm can use face recognition to determine the authenticity of the user and store its data.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Hadsall to incorporate the teachings of Cherenkov because Hadsall fails to explicitly disclose using machine learning model for authentication which is taught by Cherenkov. Incorporating the teachings of Cherenkov to Hadsall allows for the use of machine learning algorithms to be used for authentication. 
Regarding Claim 8, Hadsall discloses the method of claim 1. Hadsall does not but in related art, Cherenkov teaches: wherein the machine learning model is trained based on a corpus of images of authorized viewers, authorized actions, unauthorized viewers, and unauthorized actions. (Paragraph [0037] E.N. A machine learning algorithm can use face recognition which in turn can be used to determine if a user is an authorized user as well conducting authorized action such as attempting to gain access (See Paragraph [0027].)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Hadsall to incorporate the teachings of Cherenkov because Hadsall fails to explicitly disclose using machine learning model for authentication which is taught by Cherenkov. Incorporating the teachings of Cherenkov to Hadsall allows for the use of machine learning algorithms to be used for authentication. 

Regarding Claim 13, Hadsall discloses the system of claim 11. Hadsall does not but in related art, Cherenkov teaches: wherein the machine learning model is trained based on a corpus of images of authorized viewers, authorized actions, unauthorized viewers, and unauthorized actions. (Paragraph [0037] E.N. A machine learning algorithm can use face recognition which in turn can be used to determine if a user is an authorized user as well conducting authorized action such as attempting to gain access (See Paragraph [0027].)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Hadsall to incorporate the teachings of Cherenkov because Hadsall fails to explicitly disclose using machine learning model for authentication which is taught by Cherenkov. Incorporating the teachings of Cherenkov to Hadsall allows for the use of machine learning algorithms to be used for authentication. 

Claim(s) 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hadsall (US10936748) in view of Varerkar (US20190147175).

Regarding Claim 9, Hadsall discloses the method of claim 1. Hadsall does not but in related art, Varerkar teaches: wherein the determining is further based on voice input from a microphone. (Paragraph [0048-0049] E.N. Audio data from a microphone can be used to determine an intruder which can then be used to deactivate things such as microphone, speaker, camera or display)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Hadsall to incorporate the teachings of Varerkar because Hadsall fails to explicitly teach using voice input which is taught by Varerkar. Incorporating the teachings of Varerkar to Hadsall allows for the use of audio data to determine if a user is authorized to view the displayed content.

Regarding Claim 14, Hadsall discloses the system of claim 11. Hadsall does not but in related art, Varerkar teaches: wherein the determining includes determining, based on voice input from a microphone, that the image depicts a viewer or act not authorized for the sensitive content. (Paragraph [0048-0049] E.N. Audio data from a microphone as well as video data from a camera can be used to determine an intruder which can then be used to deactivate things such as microphone, speaker, camera or display)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to have modified Hadsall to incorporate the teachings of Varerkar because Hadsall fails to explicitly teach using voice input which is taught by Varerkar. Incorporating the teachings of Varerkar to Hadsall allows for the use of audio data to determine if a user is authorized to view the displayed content.
Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (WO2016149683) in view of Hadsall (US10936748).

Regarding Claim 16, Forbes discloses ee&Hayes 18 AttorneyDocket No. S367-0002USdetermining that the image depicts a lack of viewer engagement with the content; (Paragraph [0021] E.N. Dwell time can be used to determine if the viewer is engaged by measuring the total time a viewer looks at the screen. If there is low dwell time, the viewer is assumed to not be engaged)
and in response to the determining, initiating an action to ensure viewer engagement with the content. (Paragraph [0023 lines 1-2] E.N. One way to increase the level of engagement, is by allowing the viewer (user) to interact or modify the content.)
Forbes does not, but in related art, Hadsall teaches: A non-transitory computer-readable medium having programming instructions stored thereon which, when executed by one or more computing devices, cause the computing device(s) to perform actions comprising: receiving an image of a field of view from which a display screen can be observed, the image captured while the display screen presents content; (Col 13 lines 31-43).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forbes to incorporate the teachings of Hadsall because Forbes fails to explicitly disclose receiving an image of field of view from the display screen which is taught by Hadsall. Incorporating the teachings Hadsall to Forbes allows the use of a camera to determine if a user is engaged to the content or is distracted. 

Regarding Claim 17, Forbes in view of Hadsall discloses the non-transitory computer-readable of claim 16. Forbes further discloses wherein determining the lack of viewer engagement comprises determining that a viewer isn't looking at the display screen or is engaged in another activity while content is displayed. (Paragraph [0021] E.N. Dwell time can be used to determine if the viewer is engaged by measuring the total time a viewer looks at the screen. If there is low dwell time, the viewer is assumed to not be engaged)

Regarding Claim 18, Forbes in view of Hadsall discloses the non-transitory computer-readable of claim 16. Forbes further discloses wherein the content is associated with a test, and the determining the lack of viewer engagement comprises determining whether a viewer is cheating during the test. (Paragraph [0021] E.N. Dwell time can be used to determine how much a user is looking at the screen, if a user is not viewing the screen for long period of times it can be assumed that the user is distracted (such as looking at different things/objects))

Regarding Claim 19, Forbes in view of Hadsall discloses the non-transitory computer-readable of claim 16. Forbes further discloses wherein the action is at least one of asking a viewer a question related to the content or preventing a viewer from advancing to further content. (Paragraph [0024] E.N. To increase the level of engagement, the viewers can be asked to rate the content by voting, scoring, ranking or indicating their opinion of the content (which is similar to asking a viewer question regarding the content)

Regarding Claim 20, Forbes in view of Hadsall discloses the non-transitory computer-readable of claim 16. Forbes further discloses about the lack of viewer engagement with the content. (Paragraph [0021 lines 2-4] E.N. Low dwell time correlates to low engagement to the content.)
Forbes does not, but in related art, Hadsall teaches: wherein the operations further comprise sending a notification to a server (Col 4 lines 40-46).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forbes to incorporate the teachings of Hadsall because Forbes fails to explicitly disclose sending a notification to a server which is taught by Hadsall. Incorporating the teaching of Hadsall to Forbes allows for a system to receive a notification when there is a lack of engagement to the content. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAYUSH ARYAL/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435